El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Elizabeth Josephine Sosa Hernández y Pedro Guanil Igadavidez, ex cónyuges, recurren ante este Tribunal me-diante un recurso gubernativo, en revisión de la califica-ción final hecha por la Registradora de la Propiedad de Fajardo, Hon. Margarita M. Borrás Marín (en adelante la Registradora), denegando la inscripción de una escritura presentada por ellos.
*862Debemos resolver si actuó correctamente la Registra-dora al denegar la inscripción por considerar que la sen-tencia que divorció a los recurrentes, dictada por un tribunal del estado de Nueva York, debía ser convalidada por un tribunal local para poder ser aceptada como un documento complementario. Confirmamos.
HH
Los recurrentes, vecinos de Nueva York, eran cotitula-res regístrales de un inmueble sito en el Municipio de Luquillo. En relación con dicho inmueble, y con posteriori-dad a su divorcio, otorgaron el 30 de diciembre de 1991 la Escritura Pública Núm. 142 sobre rectificación de cabida, segregación, constitución de servidumbre, liquidación y ad-judicación de bienes ante el notario Raúl Muñoz González. En dicho instrumento público los ex cónyuges fueron repre-sentados por su apoderado Milton Flores Sierra.(1) El 27 de mayo de 1992, la escritura se presentó para su inscripción ante el Registro de la Propiedad, Sección de Fajardo. Se acompañó con la misma, entre otros documentos, la sen-tencia que decretó el divorcio de los recurrentes, emitida el 5 de julio de 1984 por la Corte Suprema del Condado de Suffolk, Nueva York.
Luego de calificar la referida escritura, la Registradora denegó su inscripción y notificó a los recurrentes, el día 12 de marzo de 1996, los siguientes defectos:
“1) Falta [la] certificación de vigencia de los poderes a la fecha de[l] otorgamiento del documento.
*8632) La sentencia de divorcio debe ser convalidada por el Tribunal Superior de Puerto Rico, (artículo 59.1[del] Reglamento Hipotecario).” Recurso gubernativo, pág. 2.
La primera de estas faltas fue corregida mediante la presentación de las correspondientes certificaciones emiti-das por el Registro de Poderes y Testamentos de Puerto Rico, en las cuales se acreditaba la vigencia de los poderes.
En relación con la segunda falta notificada, los recu-rrentes presentaron, oportunamente, un escrito de recalificación. El 2 de mayo del 1996, la Registradora rei-teró su determinación original. Inconformes, los recurren-tes radicaron el presente recurso gubernativo alegando que erró la Registradora al requerir la convalidación de la sen-tencia de divorcio por un tribunal local y al no inscribir una escritura que, según ellos, cumplía con todos los requisitos de ley.(2)
El 11 de junio de 1996, la Registradora recurrida pre-sentó el correspondiente alegato en apoyo de su actuación. Habiendo comparecido las partes y estando en posición de resolver el presente recurso gubernativo, procedemos a así hacerlo.
II
En su primer señalamiento de error, los recurrentes ar-gumentan que la sentencia de divorcio aludida no tiene que ser convalidada por un tribunal local, ya que la misma fue presentada como documento complementario con el único propósito de corroborar el hecho de que los otorgan-*864tes son solteros y que, por lo tanto, pueden contratar entre sí. Además, arguyen que la sentencia extranjera no adju-dicó la propiedad en cuestión, sino que solamente autorizó y recogió un acuerdo entre las partes. Por el contrario, la Registradora sostiene que la sentencia de Nueva York es realmente el documento adjudicativo de los derechos de los recurrentes sobre la propiedad sita en Puerto Rico, por lo que su validez debe ser verificada por un tribunal local.
La controversia que nos apunta la parte recurrente en su primer señalamiento de error ha sido objeto de estudio por este Tribunal anteriormente. Específicamente, hemos resuelto dos (2) casos que, de uno u otro modo, han versado sobre la necesidad de la convalidación por nuestros tribu-nales de sentencias emitidas por las cortes estatales de los Estados Unidos. Véanse: Roseberry v. Registrador, 114 D.P.R. 743 (1983); Figueroa Pesante v. Registrador, 126 D.P.R. 209 (1990).(3)
Los pronunciamientos de este Tribunal sobre este tema han sido un tanto ambivalentes. Aprovechamos la ocasión para, luego de un detenido y comprensivo análisis, estable-cer la normativa que debe regir con relación a la protocoli-zación de las sentencias emitidas en los estados de los Es-tados Unidos y en países extranjeros para fines de inscripciones regístrales.
En Roseberry v. Registrador, ante,(4) se nos planteó si viola la cláusula de “entera fe y crédito” de la Constitución *865de los Estados Unidos(5) el exigir que una sentencia emi-tida por un tribunal de algún estado de la Unión sea con-validada previa a su inscripción. Además, se argumentó que la sentencia de divorcio que se adjuntó como docu-mento complementario de la escritura en ese caso no era una “ejecutoria” a tenor con el Art. 45 de la Ley Hipoteca-ria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2208.(6) Respecto al primer planteamiento, resolvimos en Rose-berry v. Registrador, ante, que las disposiciones pertinen-tes de la Ley Hipotecaria y del Registro de la Propiedad y su reglamento no confligen con la citada cláusula de la Constitución federal, ni con la legislación federal que pos-teriormente fue promulgada a esos efectos.(7) Añadimos que tampoco contravienen lo dispuesto en el Art. 426 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sec. 1798).(8)
*866Asimismo, resolvimos que la cláusula de entera fe y crédito no opera ex proprio vigore, por lo que las sentencias de los estados de la Unión no son autoejecutables, sino que requieren la convalidación por un tribunal de Puerto Rico.
En cuanto al segundo argumento, descartamos el mismo en Roseberry v. Registrador, ante, señalando que era norma establecida por este Tribunal que las palabras “eje-cutoria” y “sentencia” son sinónimos en contextos como el del caso. Ramírez v. Registrador, 96 D.P.R. 342 (1968). Ade-más, concluimos que el propio Art. 426 del Código de En-juiciamiento Civil, ante, le restaba toda validez a su argumento. Por todo lo cual, resolvimos en dicho caso que había actuado correctamente la Registradora al denegar la inscripción.
Posteriormente, llegó ante nuestra consideración el caso de Figueroa Pesante v. Registrador, ante,(9) donde se alegó que la sentencia estatal no constituía el título traslativo de dominio, razón por la cual no tenía que cumplir con el pro-ceso de exequátur. En Figueroa Pesante v. Registrador, *867ante, explicamos que, a los fines de los requisitos para una inscripción registral, hay que distinguir entre el docu-mento principal cuya inscripción se solicita y los documen-tos complementarios que se acompañan. Concluimos, me-diante decisión dividida, que estos últimos documentos no eran inscribibles por sí mismos y que, por lo tanto, no re-querían ser convalidados por un tribunal local.
Al comparar el caso de Figueroa Pesante v. Registrador, ante, con el de Roseberry v. Registrador, ante, resolvimos que eran “distinguibles” porque en el primero la sentencia no adjudicaba la propiedad objeto de la donación, mientras que en el segundo la sentencia era la base fundamental del asiento practicado. Finalmente, sostuvimos en Figueroa Pesante v. Registrador, ante, que la sentencia sólo se pre-sentó para demostrar que los ex esposos podían donarse entre sí. Por tanto, la Mayoría razonó que no era necesario cumplir con el procedimiento de exequátur, ya que la sen-tencia de divorcio en controversia era tan sólo un docu-mento complementario del cual no se fundó derecho alguno ni se adjudicó propiedad o participación en el inmueble.(10)
III
La Ley Hipotecana y del Registro de la Propiedad de Puerto Rico(11) es extremadamente clara al señalar que se pueden inscribir en el Registro de la Propiedad las sentencias pronunciadas por tribunales de los Estados Unidos de América o extranjeros, que deban ser cumplidas en *868Puerto Rico, “siempre que se disponga su ejecución por un tribunal local con jurisdicción”. (Enfasis suplido. )(12)
A tenor con la citada legislación, se incorporó en el Re-glamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad el Art. 59.1 que lee como sigue:
Las sentencias a que se refiere el Artículo 45 de la Ley ...se inscribirán siempre que estén contenidas en una resolución eje-cutoria del Tribunal Superior recaída en un procedimiento or-dinario del cual se dará conocimiento al Ministerio Fiscal, quien podrá comparecer de estimarlo conveniente en protección del interés público.
Están excluidas de este procedimiento:
(1) Las sentencias y resoluciones promulgadas por los tribu-nales del sistema federal de los Estados Unidos.
(2) Las sentencias de divorcio en los casos en que los cónyu-ges transfieran los bienes a un tercero, siempre y cuando la sentencia no contenga disposición en contrario. (Enfasis suplido.) 30 L.P.R.A. sec. 2003-59.1, edición especial.
De acuerdo con la anterior disposición reglamentaria, para poder inscribir en el Registro de la Propiedad las sentencias extranjerasp(13) es requisito previo que se reconozca su validez mediante una resolución ejecutoria emitida por el Tribunal de Primera Instancia en un procedimiento civil ordinario. Dicho procedimiento de convalidación y reconocimiento de sentencias extranjeras por los tribunales del foro donde se pretenden hacer efectivas ha sido tradicionalmente denominado como exequátur. Márquez Estrella, Ex parte, 128 D.P.R. 243 (1991).(14)
*869El Art. 59.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, ante, fue enmendado en 1992 para añadirle las dos (2) excepciones que se consagran en su último párrafo. Estas fueron las únicas dos (2) instancias en las cuales el Secretario de Justicia entendió que no se requería convalidar las sentencias mediante un procedimiento de exequátur. (15)
El primer grupo de sentencias o resoluciones exceptua-das lo constituyen las promulgadas por los tribunales de la jurisdicción federal estadounidense. Como indica Vázquez Bote,(16) “[o]bviamente, al ser en cuestión de su competen-cia, son ejecutivos ex proprio vigore, teniendo acceso al Re-gistro de la Propiedad sin más trámite”. (17) La segunda ex-cepción trata sobre sentencias de divorcios en los casos en que los cónyuges transfieran los bienes a un tercero.
Por otro lado, y recurriendo al estudio comparado del Derecho, encontramos que en España el equivalente a nuestro citado Art. 45 es el Art. 4 de su Ley Hipotecaria.(18) Este último precepto indica que podrán inscribirse en el Registro de la Propiedad las ejecutorias pronunciadas por *870tribunales extranjeros a que deba darse cumplimiento en España, con arreglo a la Ley de Enjuiciamiento Civil.(19) En el mismo sentido se expresa la Regla 38 del Reglamento para la Ejecución de la Ley Hipotecaria (en adelante el Reglamento Hipotecario español),(20) homólogo de nuestro Art. 59.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, al disponer que “[l]as resoluciones judiciales o laudos arbitrales dados en el extranjero serán inscribibles cuando hayan sido reco-nocidos por Tribunal o Autoridad competente, con arreglo a las leyes y convenios internacionales”. Ley y Reglamento Hipotecarios, 5ta ed., Madrid, Boletín Oficial del Estado, 1976, R. 38, pág. 186.
En cuanto a la inscripción de una sentencia extranjera en el Registro de la Propiedad de España, el Registrador de la Propiedad Camy Sánchez-Cañete nos explica que hay que “presentar la ejecutoria dictada en el extranjero, junto con el auto del Tribunal Supremo en el que se declare que ella tiene fuerza en España, como así mismo la traducción de la ejecutoria hecha con arreglo a derecho .... Todo lo demás en el orden registral se referirá a una calificación más de un documento judicial”.(21)
Un estudio detenido de las disposiciones legales y regla-mentarias españolas pertinentes y de los comentarios a las mismas realizados por distinguidos juristas españoles(22) nos revela que toda sentencia extranjera, sin distinción al-*871guna, debe ser sometida a un procedimiento de exequátur. El proceso de convalidación de las sentencias extranjeras variará dependiendo de si le son aplicables a éstas leyes o convenios internacionales que alteren el procedimiento. De no existir ningún acuerdo internacional aplicable, entonces se estará a lo dispuesto en la Ley de Enjuiciamiento Civil. Reiteramos que no existe ninguna excepción, ni en la Ley Hipotecaria española ni en su Reglamento, que exima a ciertas sentencias extranjeras de ser convalidadas previa su inscripción.
IV
Expresado lo anterior, pasemos a analizar si también en nuestra jurisdicción siempre que se presente una sentencia extranjera ante el Registro de la Propiedad, la misma debe venir acompañada de una resolución del Tribunal de Pri-mera Instancia en donde se confirme su validez. Esto es, si hace alguna diferencia, para fines regístrales, el hecho de que la sentencia extranjera se presente como el título principal objeto de inscripción o como un documento comple-mentario.
Según la doctrina científica, existen dos (2) acepciones del término título: una sustantiva o material, y otra formal o instrumental.(23) Lacruz Berdejo explica que el título material es “ la causa o razón jurídica de la adquisición, mo-dificación, transmisión o extinción de un derecho’ ”;(24) mientras que título en el sentido formal “es el documento en que se constata o autentica aquella causa o razón”. (25)
Para los efectos de la inscripción, el Art. 43 de nuestra Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2206, recoge la acepción sustantiva cuando considera *872título “el contenido del documento o documentos públicos en que funde inmediatamente su derecho la persona a cuyo favor haya de practicarse aquélla y que hagan fe, por sí solos o con el de otros documentos complementarios, o me-diante formalidades cuyo cumplimiento se acredite”.
Del citado artículo se colige que, en ocasiones, para que proceda la inscripción de un documento público se requiere la presentación de otro tipo de documentos; a saber, docu-mentos complementarios y los documentos acreditativos del cumplimiento de las formalidades que sean requeridas por ley, según sea el caso. Así lo reafirma el Reglamento General para la Ejecución de la Ley Hipotecaria y del Re-gistro de la Propiedad al señalar que “[l]os documentos complementarios y aquellos que acrediten el cumplimiento de formalidades requeridas no causarán un asiento de pre-sentación en el Libro Diario sino que acompañarán al tí-tulo principal”.(26)
Por otro lado, con relación al Art. 33 del Reglamento Hipotecario(27) español, que es el equivalente del Art. 43 de nuestra Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2206, Sanz Fernández nos comenta que “al definir el título a [los] efectos de la inscripción, [se] admite la distinción entre el documento principal, el inscribible propiamente dicho, y documentos complementarios”.(28) Para dicho comentarista, el concepto de documento com-plementario a que alude el citado Art. 33, aparte de com-pletar el carácter fehaciente del documento inscribible, lo *873complementa “respecto de todos aquellos aspectos y cir-cunstancias que siendo necesarios para la inscripción, no se acreditan y justifican directamente de aquél”.(29) Ade-más, nos dice Sanz Fernández que el documento comple-mentario no es título a los efectos de la inscripción ni es un documento inscribible, por lo que no tiene que ser una es-critura pública, ejecutoria o documento auténtico expedido por autoridad judicial o por el Gobierno, pudiendo incluso ser un documento privado.(30)
Por su parte, Camy Sánchez-Cañete, al distinguir en el orden hipotecario los documentos regístrales de los docu-mentos complementarios, nos expone la siguiente tesis:
... los [documentos principales], ... por exigencia del artículo 3.° de la Ley, serán los que recojan un acto o un negocio jurídico referente a un derecho real, o sea, uno de los títulos-causa que como inscribibles enumera el artículo 2.° de citada [sic] Ley Hipotecaria, en tanto que los segundos, o sea, los documentos complementarios, sólo contendrán un hecho o un dato que pueda ser necesario para la registration [sic] del documento que se pretende inscribir. Siendo posible incluso, que aún tra-tándose de un documento en sentido propio, o documento registrable, su presentación en el Registro no se realice con esa fina-lidad, sino con la de documento, en sentido general o documento complementario de otro, como, por ejemplo, puede ocurrir, con una escritura pública comprensiva de un negocio jurídico, la cual se presente sólo a los efectos de justificar la adquisición fehaciente anterior del transmitente en la escritura de adquisi-ción que ahora se pretenda inmatricular.
Es así el contenido del documento y no la forma lo que sirve de base a esta clasificación, puesto que el documento comple-mentario no es un documento cuya forma sea de orden inferior a la del documento registrable, sino que incluso puede ser igual o aún superior en muchos casos. Ahora bien, en tanto que en el documento registrable su forma es taxativa, como después ve-remos, en los complementarios ésta queda atenida a los precep-tos especiales que se refieran a aqu[é]l de que se trate en cada caso. (Enfasis suplido.(31)
*874A la luz de lo antes reseñado, somos del criterio que los documentos presentados como complementarios, al igual que los títulos principales, tienen que ser válidos y que su validez debe ser establecida de acuerdo con las dis-posiciones aplicables a cada documento complementario en particular. Esto es así, además, por imperativo del princi-pio hipotecario de legalidad. Este principio requiere que los títulos que pretenden su inscripción en el Registro de la Propiedad sean sometidos a una verificación o calificación previa, a fin de que en los libros hipotecarios solamente tengan acceso los títulos válidos y perfectos. Chase Manhattan Bank, N.A. v. Registrador, 136 D.P.R. 650 (1994). La Ley Hipotecaria y del Registro de la Propiedad impone a los registradores la obligación de calificar, bajo su respon-sabilidad, la legalidad de los documentos de toda clase en cuya virtud se solicite un asiento. Tal calificación abarcará las formas extrínsecas de los documentos presentados, la capacidad de los otorgantes y la validez de los actos y con-tratos contenidos en dichos documentos.(32)
Sobre este particular, Sanz Fernández especifica que “están, pues, sujetos a la calificación toda clase de títulos, cualquiera que sea su naturaleza —notariales, judiciales, administrativos o privados — , ya se trate del propio título inscribible o de los documentos complementarios que, en su caso, sean precisos para la inscripción”. (Enfasis suplido. (33)
Esta misma dirección la sigue Roca Sastre al destacar que “[e]n el Registro de la propiedad son presentados a registrar documentos complementarios [acompañando al título principal]. ... Sobre todos ellos naturalmente ha de recaer la calificación del Registrador de la propiedad, que ha de ser ejercida de acuerdo con las normas generales”.(34) *875En términos más específicos, Roca Sastre indica que “[p]or supuesto que, en su caso, los documentos complementarios o acreditativos de formalidades necesarias, deberán estar legitimados o legalizados, salvo tratándose de documentos privados que, incorporados con el título inscribible en el protocolo, el Notario afirme que conoce las firmas de los mismos que juzga legítimas”. (Enfasis en el original.)(35)
Asimismo, la Dirección General de los Registros y del Notariado de España, reconociendo la facultad de los Re-gistradores de solicitar documentos complementarios cuando en los documentos presentados faltan datos para calificar,(36) ha resuelto que los Registradores pueden ne-garse a inscribir un documento principal cuando los docu-mentos complementarios extranjeros carezcan de la nece-saria legitimación y legalización.(37)
En vista de todo lo anterior, concluimos que, para fines regístrales, no hace ninguna diferencia que la sentencia extranjera en cuestión se presente como el documento principal a ser inscrito o como su documento complementario. Además, enfatizamos que los documentos complementarios no son documentos de segunda clase y que, por tanto, los mismos tienen que ser tan válidos como aquellos cuya inscripción se solicita. Por ende, cuando se trate de una sentencia extranjera, es deber del presentante acompañar con la sentencia copia certificada de la resolución del Tribunal de Primera Instancia que haya establecido su validez mediante un procedimiento de exequátur.
*876V
Un comentario final. Un análisis posterior de nuestra decisión en el caso de Figueroa Pesante v. Registrador, ante, a la luz de los preceptos doctrinales esbozados, nos convence de que las repercusiones de la misma en nuestro sistema de derecho inmobiliario registral no han sido las más deseables.
En primer término, la decisión establece que una sen-tencia extranjera que decrete un divorcio sin adjudicar propiedad alguna es sólo un documento complementario que no tiene que cumplir con el requisito de convalidación. Procede entonces preguntarnos qué sucede si la sentencia de divorcio es nula. La contestación inescapable resulta ser que la posterior escritura de liquidación, donación, cesión o traspaso sería nula también. Por tal razón, nos reafirma-mos en que, aun como documento complementario, dicha sentencia debe ser convalidada. De lo contrario, se violaría el principio de legalidad al permitir la inscripción de nego-cios jurídicos nulos. Además, estaríamos ante un claro su-puesto de inexactitud registral.
Asimismo, la decisión en Figueroa Pesante v. Registra-dor, ante, debilita la función calificadora del Registrador de dos (2) maneras: (1) en general, cuando se trata de do-cumentos complementarios, el Registrador no tiene facul-tad para exigir que se cumplan ciertas formalidades acre-ditativas de la validez de los mismos, ya que éstos no son el título principal, y (2) en específico, cuando se trata de sen-tencias extranjeras presentadas como documentos comple-mentarios, al no permitirle que requiera a su presentante que convalide la referida sentencia.(38)
Por todo lo anterior, hoy resolvemos que, independiente-mente de que la sentencia extranjera adjudique o no alguna propiedad, ésta debe ser convalidada por un tribunal local.
*877VI
En el caso de autos, la sociedad legal de gananciales compuesta por los recurrentes era dueña de una finca de aproximadamente ocho (8) cuerdas y de una vivienda cons-truida en la misma. En la sentencia de divorcio emitida por el tribunal de Nueva York se dispuso que la señora Sosa Hernández mantendría la titularidad del cuarenta por ciento (40%) de la finca, así como de la vivienda radicada en la misma. Al señor Guanil Igadavidez se le adjudicó el sesenta por ciento (60%) restante de la finca.(39)
Por otro lado, en la escritura pública cuya calificación hoy revisamos, los recurrentes consignaron que la cabida correcta de la finca era de 28,336.75 metros cuadrados. En dicho documento se dividió la finca en dos (2) lotes de terrenos.(40) El lote Núm. 1 cuenta con una cabida superficial de 15,935.363 metros cuadrados y el segundo con una cabida de 11,917.324 metros cuadrados. Ambos predios fueron tasados en diez mil dólares ($10,000). Al momento de dividir la sociedad legal de gananciales, los recurrentes adjudicaron al señor Guanil Igadavidez la titularidad del primer lote y a la señora Sosa Hernández la del segundo(41)
*878Al estudiar la división que hicieron los recurrentes en la escritura, notamos que la misma corresponde, porcentual-mente, a la adjudicación que hizo el tribunal de Nueva York en su sentencia. En este sentido, la señora Sosa Her-nández recibió el lote número dos (2) cuya cabida repre-senta, aproximadamente, el cuarenta por ciento (40%) de la propiedad, y el señor Guanil Igadavidez el remanente, es decir, un sesenta por ciento (60%) de la finca. (42)
No hay duda, en consecuencia, de que la sentencia de divorcio otorgada en el extranjero es el documento que ad-judicó los derechos de las partes; por lo que procede que se verifique la validez de la sentencia, no por ser ésta el do-cumento de donde surgen los derechos de las partes, sino porque como todo documento presentado, principal o com-plementario, su validez debe ser probada al Registrador.
En resumen, resolvemos que toda sentencia ex-tranjera debe ser sometida a un procedimiento de exequá-*879tur, tanto para su ejecución como para fines de inscripcio-nes regístrales, así sea presentada como el título principal o documento complementario, adjudique o no la propiedad. Cualquier pronunciamiento contrario a lo aquí resuelto, contenido en Figueroa Pesante v. Registrador, ante, debe entenderse expresamente revocado.
VII
Por los fundamentos anteriormente expuestos, se dic-tará sentencia decretando que actuó correctamente la Re-gistradora de la Propiedad de Fajardo al denegar la ins-cripción de la Escritura Pública Núm. 142 debido a que no se acompañó con la misma copia de la resolución del tribunal de instancia convalidando la sentencia que divorció a los recurrentes. Procede, en consecuencia, la confirmación de la nota denegatoria de inscripción.
Se dictará sentencia de conformidad. (43)
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente, a la cual se unió el Juez Asociado Señor Corrada Del Río. La Juez Asociada Señora Naveira de Ro-dón concurrió con el resultado sin opinión escrita.

 En agosto de 1986, cada uno de los recurrentes otorgó, en el estado de Nueva York, un documento de poder especial confiriendo autoridad al señor Flores Sierra para representarlos en la liquidación de la sociedad legal de gananciales y para otorgar todos aquellos documentos que fuesen necesarios para efectuar la referida liquidación. Los recurrentes acompañaron, con la escritura cuya calificación hoy re-visamos, copia de las escrituras de protocolización de dichos poderes otorgadas el 21 de noviembre de 1986 ante el notario Raúl Muñoz González.


 En específico, alegaron lo siguiente:
“1. Erró la Registradora al considerar la sentencia de divorcio decretada por el Tribunal Supremo del Condado de Soffolk [sic], New York, como la base fundamental que motiva el documento presentado’ y por lo tanto requerir que la misma fuera convalidada por un tribunal local.
“2. Erró la Registradora al no inscribir una escritura sobre Rectificación de Cabida, Segregación, Constitución de Servidumbre, Liquidación y Adjudicación de Bienes, que cumple con todas las disposiciones y formalidades legales.” Recurso gu-bernativo, pág. 3.


 En este último caso, el Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unieron el ex Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Rebollo López.


 Los hechos de ese caso pueden resumirse de la siguiente manera: en el 1982, Max Costa y Elizabeth A. Roseberry se divorciaron en el estado de Tejas. Siete (7) años antes de la ruptura, habían adquirido una participación en un condominio sito en Isla Verde. Posteriormente, en la sentencia de divorcio, el tribunal de Tejas adju-dicó a la señora Roseberry la participación en el condominio. El señor Costa traspasó su interés en la participación mediante documento de cesión y traspaso otorgado en Tejas. Dicho documento fue debidamente protocolizado en Puerto Rico. La señora Roseberry lo presentó para inscripción en el Registro de la Propiedad, acompañando como documento complementario la sentencia de divorcio de Tejas. La Registradora denegó la inscripción por no haberse convalidado la sentencia, conforme lo disponen la Ley Hipotecaria y del Registro de la Propiedad y su reglamento.


 La cláusula de “entera fe y crédito” incluida en el Art. IV, Sec. I de la Cons-titución federal dispone:
“...Full Faith and Credit shall be given in each State to the public Acts, Records and judicial Proceedings of every other State. And the Congress may by general Laws prescribe the Manner in which such Acts, Records and Proceedings shall be proved, and the Effect thereof.” U.S.C. Const. Art. IV.


 El Art. 45 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2208, lee como sigue:
“También se inscribirán en el Registro los títulos, actos y contratos expresados en la see. 2201 de este título otorgados en los Estados Unidos de América, o en país extranjero, que tengan fuerza en Puerto Rico con arreglo a las leyes, y las ejecutorias pronunciadas por tribunales de los Estados Unidos de América, o extranjeros, a que deban darse cumplimiento en Puerto Rico según las normas legales vigentes, siempre que se disponga su ejecución por un tribunal local con jurisdicción.” (Enfasis suplido.)


 En virtud de la autorización constitucional, el Congreso de los Estados Uni-dos aprobó la siguiente pieza legislativa, en lo pertinente:
“The records and judicial proceedings of any court of any such State, Territory or Possession, or copies thereof, shall be proved or admitted in other courts within the United States and its Territories and Possessions by the attestation of the clerk and seal of the court annexed, if a seal exists, together with a certificate of a judge of the court that the said attestation is in proper form.
“Such Acts, records and judicial proceedings or copies thereof, so authenticated, shall have the same full faith and credit in every court within the United States and its Territories and Possessions as they have by law or usage in the courts of such State, Territory or Possession from which they are taken.” 28 U.S.C. sec. 1738.


 El Art. 426 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 1798, esta-blece lo siguiente:
*866“El efecto de un auto judicial registrado de un estado de la Unión es el mismo en Puerto Rico que en el estado en que se hubiere dictado, excepto que en Puerto Rico sólo puede exigirse su cumplimiento mediante una acción o un procedimiento especial, y excepto, también, que la autoridad de un tutor o comité, o de un albacea o administrador, no rebasa la jurisdicción conferida por las leyes bajo las cuales le fue conferida dicha autoridad.” (Énfasis suplido.)
Interpretando la citada disposición del Código de Enjuiciamiento Civil, hemos resuelto que el mandato constitucional que obliga a los estados a dar entera fe y crédito a las sentencias de otros estados no impide que en esta jurisdicción pueda exigirse acción previa para la ejecución de sentencias de otros estados. Blatt & Udell v. Core Cell, 110 D.P.R. 142 (1980).


 Los hechos de ese caso son los siguientes: Milagros Figueroa Pesante y Héctor Díaz, entonces casados entre sí, adquirieron un inmueble ubicado en Puerto Rico. Posteriormente, la Corte Suprema del Condado de Nueva York decretó el divorcio entre la pareja y adjudicó la propiedad sita en Puerto Rico a la señora Figueroa Pesante. Así las cosas, el señor Díaz le donó a su ex cónyuge su participación en el referido inmueble. La señora Figueroa Pesante presentó ante el Registro de la Pro-piedad la escritura de donación, acompañando como documento complementario la sentencia de divorcio. La Registradora denegó la inscripción por considerar que la sentencia debió ser convalidada por un tribunal local, según lo exigen la Ley Hipo-tecaria y del Registro de la Propiedad, su Reglamento y la norma establecida en el caso de Roseberry v. Registrador, 114 D.P.R. 743 (1983).


 Es menester señalar que en Figueroa Pesante v. Registrador, 126 D.P.R. 209, 216 esc. 3 (1990), citamos la siguiente parte de la sentencia del estado de Nueva York: “The house located at ... Country Club ... shall belon[g] to Milagros D[i]az”. (Énfasis suplido.) No obstante, concluimos que la sentencia extranjera no adjudicó la propiedad en cuestión, sino que fue después de la sentencia de divorcio que las partes liquidaron la sociedad legal de gananciales por medio de la escritura de donación objeto de calificación.


 Ley Núm. 198 de 8 de agosto de 1979 (30 L.P.R.A. secs. 2001 et sea.).


 Art. 45 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2208.


 Hemos resuelto que una sentencia extranjera es aquella dictada por un tribunal ajeno al Estado Libre Asociado de Puerto Rico, por lo que serán considera-das sentencias extranjeras, además de las dictadas por los tribunales de países ex-tranjeros, aquellas emitidas por los tribunales estatales de los Estados Unidos. Márquez Estrella, Ex parte, 128 D.P.R. 243 (1991).


 En Ef. Litográficos v. Nat. Paper & Type Co., 112 D.P.R. 389 (1982), enun-ciamos las normas de derecho internacional privado que regirán, en ausencia de tratado o legislación especial, el reconocimiento y la convalidación de las sentencias extranjeras en Puerto Rico. Estas normas fueron ratificadas posteriormente en Silva *869Oliveras v. Durán Rodríguez, 119 D.P.R. 264 (1987), y en Márquez Estrella, Ex parte, ante, pág. 250.


 El Secretario de Justicia es el encargado de la dirección administrativa del Registro de la Propiedad de Puerto Rico. Regla 2.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-2.1, edición especial. La Ley Hipotecaria y del Registro de la Propiedad le consignó la facultad de adoptar, previa celebración de vistas públicas, un reglamento hipotecario que no podrá contravenir con las disposiciones contenidas en dicha ley. 30 L.P.R.A. sec. 2003.


 E. Vázquez Bote, Derecho Privado Puertorriqueño, Orford, Butterworth Pub., 1992, T. XV, Vol. II, pág. 419.


 Por otro lado, las sentencias emitidas por los tribunales federales se ejecutan mediante un mandamiento de ejecución expedido por la corte de distrito de Estados Unidos para el distrito donde se pretende hacer efectiva la misma, siguiendo el procedimiento dispuesto en la jurisdicción estatal para la ejecución de sus propias sentencias, a menos que exista una ley federal que sea aplicable, conforme lo dispone la Regla 69 de las Reglas de Procedimiento Civil federal, Fed.R.Civ.P. 69 (28 U.S.C.). Márquez Estrella, Ex parte, ante, pág. 250.


 Decreto de 8 de febrero de 1946 por el que se aprueba la nueva redacción oficial de la Ley Hipotecaria (BB.OO.E. de 27 y 28 de febrero de 1946; corrección de errores B.O.E. de 14 de marzo).


 El Art. 951 de la Ley española de Enjuiciamiento Civil y siguientes, esbozan las normas para la ejecución de sentencias emitidas por los tribunales extranjeros. Véase, en general, R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 8va ed., Barcelona, Ed. Bosch, 1995, T. I, pág. 636.


 Decreto de 14 de febrero de 1947 (B.O.E. de 16 de abril; corrección de errores B.O.E. de 23 de mayo).


 B. Camy Sánchez-Cañete, Comentarios a la Legislación Hipotecaria, 3ra ed., Pamplona, Ed. Aranzadi, 1982, Vol. I, págs. 260-261.


 Véanse, en general: B. Camy Sánchez-Cañete, op. cit., págs. 260-261; J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, 3ra ed., Madrid, Ed. Marcial Pons, 1994, T. I, pág. 505; Roca Sastre y Roca-Sastre Muncunill, op. cit., págs. 468-472; A. Sanz Fernández, Instituciones de Derecho Hipotecario, Madrid, Ed. Reus, 1953, T. II, págs. 325-326.


 Roca Sastre y Roca-Sastre Muneunill, op. cit., pág. 412.


 J.L. Lacruz Berdejo y F. Sancho Rebullida, Derecho Inmobiliario Registral, Barcelona, Ed. Bosch, 1977, pág. 335.


 íd.


 Art. 58.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-58.1, edición especial.


 La Regla 33 del Reglamento para la Ejecución de la Ley Hipotecaria de España, decreto de 14 de febrero de 1947 (B.O.E. de 16 de abril; corrección de errores B.O.E. de 23 de mayo), expresa, en específico, que:
“Se entenderá por título, para los efectos de la inscripción, el documento o do-cumentos públicos en que funde inmediatamente su derecho la persona a cuyo favor haya de practicarse aquélla y que hagan fe, en cuanto al contenido que sea objeto de la inscripción, por sí solos o con otros complementarios, o mediante formalidades cuyo cumplimiento se acredite.” Ley y Reglamento Hipotecarios, 5ta ed., Madrid, Boletín Oficial del Estado, 1976, R. 33, pág. 183.


 Sanz Fernández, op. cit., pág. 315.


 íd.


 íd.


 Camy Sánchez-Cañete, op. cit., págs. 248-249.


 Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R. A. sec. 2267.


 Sanz Fernández, op. cit., pág. 155.


 Roca Sastre y Roca-Sastre Muncunill, op. cit., 7ma ed., 1979, T. II, pág. 275.


 Roca Sastre y Roca-Sastre Muncunill, op. cit, T. I, pág. 450.


 Así también, este Tribunal ha reiterado que los Registradores de la Propie-dad tienen facultad para solicitar la producción de documentos complementarios en aquellos casos que: (1) por ley o por reglamento así se requiera para la inscripción de un documento; (2) del documento surja causa para creer que es inválido, o (3) el propio documento no refleje su entera validez. U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989); Ruiz-Sierra v. Registrador, 103 D.P.R. 578 (1975).


 Resolución de 14 de julio de 1965 en R.M. Roca Sastre y J. De Molina Juyol, Jurisprudencia Registral (1964-1977), Barcelona, Ed. Bosch, 1980, T. XI, pág. 132.


 E. Martínez Moya, Derecho registral inmobiliario y derecho notarial, 60 Rev. Jur. U.P.R. 879 (1991).


 En lo pertinente, la sentencia dispuso como sigue:
and it its further Ordered, Adjudged and Decreed, that the parties will jointly accompany each other to Puerto Rico for the purpose of dividing the property which consists of a partially completed dwelling and approximately eight (8) acres. Said property shall he divided in the following manner: the plaintiff [Elizabeth J. Gaunil] shall maintain ownership of the dwelling and approximately 40% of the land and the defendant [Pedro Guanil] shall have exclusive ownership of the balance of the land, or 60%, and it is further


 Según surge de la referida escritura, los recurrentes, “con el propósito de realizar [la] división ... han subdividido la finca principal en dos (2) lotes de terreno, privados, y han dedicado a uso público otras dos (2) fajas de terreno según requerido por [la A.R.P.E]”.


 En la Escritura Pública Núm. 142 se señala, en la parte que nos interesa, que:
“--DECIMO CUARTO: Se le adjudica al compareciente de la Primera Parte, don Pedro Guanil también conocido por Pedro Guanill y por Pedro Guanill Igadavidez, en pago y liquidación total de su participación en la Sociedad Legal de Bienes Ganan-ciales, la totalidad del solar o predio de terreno identificado como Lote Número Uno *878(“1”), segregado y descrito en el párrafo Sexto de esta escritura, valorado en la can-tidad de Diez Mil Dolares ($10,000.00)....
- Queda Pagado --
DECIMO QUINTO: Se le adjudica a la compareciente de la SEGUNDA PARTE, doña Elizabeth Sosa, también conocida por Elizabeth Sosa Hernández y por Elizabeth J. Guamil, en pago y liquidación total de su participación en la Sociedad Legal de Bienes Gananciales, la totalidad del solar o predio de terreno identificado y descrito en el párrafo Sexto de esta escritura, valorada en la cantidad de Diez MIL DOLARES ($10,000.00).-” Apéndice, Exhibit 1, pág. 13.


 En este punto, debemos resaltar el hecho de que en los poderes especiales que otorgaron los recurrentes en el estado de Nueva York autorizando al señor Flores Sierra a representarlos en la liquidación de la sociedad legal de gananciales, expre-samente consignaron que la liquidación “deb[ía] efectuarse según lo establecido en la Sentencia de Divorcio habida entre [ellos]”.
En particular, se establece en el poder otorgado por el Sr. Pedro Guanil Igada-videz que: “Micha liquidación debe efectuarse según lo establecido en la Sentencia de Divorcio habida entre mi ex-esposa y yo, o sea, que a Elizabeth Sosa Hernández se le adjudicará el cuarenta (40%) por ciento de la totalidad del terreno antes descrito más la estructura parcialmente construida [sic] que enclava en el mismo. A mi persona se le adjudicará el sesenta (60%) por ciento de terreno”. Apéndice, Exhibit 2, pág. 17.
En iguales términos, se dispone en el documento de poder especial otorgado por la Sra. Elizabeth Sosa Hernández que “[d]icha liquidación debe efectuarse según lo establecido en la Sentencia de Divorcio habida entre mi ex-esposo y yo, o sea, que a Pedro Guanill Igadavidez se le adjudicará el sesenta (60%) por ciento del terreno anteriormente descrito y a mi persona se me adjudicará el cuarenta por ciento (40%) del terreno más la estructura parcialmente construida [sic] que enclava en el mismo”. Apéndice, Exhibit 3, pág. 23.


 En cuanto al segundo error señalado, entendemos que el mismo es impro-cedente, dado que la única razón por la cual la Registradora denegó la inscripción fue que la sentencia extranjera no se convalidó por un tribunal local. La Registradora no fundamentó su calificación en la nulidad de los otros negocios jurídicos que se inclu-yeron en la escritura; o sea, los estimó válidos. Por lo que no procede entrar a con-siderar si la parte de la escritura referente a la rectificación de cabida, segregación y constitución de servidumbre de paso es válida, cuando ya la Registradora así lo concluyó. Además, el hecho de que estos negocios jurídicos sean válidos, no cambia el resultado al cual hemos llegado. De todos modos, procede que se confirme la dene-gatoria bajo el fundamento de que se requería la convalidación de la sentencia.